On Petition for Rehearing.
PER CURIAM.
The above case was affirmed for failure to file a brief. Counsel obtained' permis*302sion from the. court-to file a briéf in support of his petition for rehearing and, because of extraordinary circumstances, the court granted his request for. oral argument.
The brief has been fully considered. Defendant did not testify and no excuse was made for his failure to so testify. Under any reasonable view of the facts, it appeared there was a mutual combat in which both defendant and deceased voluntarily entered while each was armed with a pistol. Both parties were shot, but Powell died.
. We see no legal basis that would justify the court in reversing the conviction or modifying the' punishment of six years imprisonment in the penitentiary. The petition for rehearing is denied, and the mandate is ordered issued forthwith.